            Case 2:16-cv-00287-cr Document 308-1 Filed 08/28/20 Page 1 of 2
                                                                                   ~ -
                                                                                     !cl:
                                                                                        §, !jJ§'T'RICT COURT
                                                                                   f G.it~TR1t:t VERMONT
                                                                                              (if'




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

  GARRET SITTS, et al.,

            Plaintiffs,

  v.                                                      Civil Action No. 2:16-cv-00287-cr

   DAIRY FARMERS OF AMERICA, INC. and
   DAIRY MARKETING SERVICES, LLC,

            Defendants.


                  AFFIDAVIT IN SUPPORT OF MOTION FOR ADMISSION
                        PRO HAC VICE OF DAVID L. JOHNSON

       I, David L. Johnson, hereby declare as follows:

       1.        I am an associate with the law firm of Latham & Watkins LLP, 555 Eleventh Street,

NW, Suite 1000, Washington, DC 20004. My telephone number, fax number, and e-mail address

are provided below.

       2.        I am a member in good standing of the bars of the District of Columbia (Bar No.

1048454) and the Commonwealth of Virginia (Bar No. 89289). I am also admitted to practice in

the United States District Court for the Eastern District of Virginia. I am in good standing and

eligible to practice in each of the courts in which I have been admitted.

       3.        There are no disciplinary proceedings pending against me in any jurisdiction. I

have never been subject to any suspension, disbarment or disciplinary proceeding in any

jurisdiction. I have not, either by resignation, withdrawal, or otherwise, ever terminated or

attempted to terminate my office as attorney in order to avoid administrative, disciplinary,

disbarment, or suspension proceedings.
       4.        I have reviewed and am familiar with the Federal Rules of Civil and Criminal

Procedure, the Local Rules of the United States District Court for the District of Vermont, and the

Vermont Rules of Professional Conduct.
            Case 2:16-cv-00287-cr Document 308-1 Filed 08/28/20 Page 2 of 2




       5.      I am associated in this matter with Ian P. Carleton of Sheehey Furlong & Behm

P.C., who is a member in good standing of the bar of this Court. Mr. Carleton's office is located

at 30 Main Street, 6th Floor, Burlington, Vermont, 05402.

       6.      I designate Ian P. Carleton as my agent for service of process and the District of

Vermont as the forum for the resolution of any dispute arising out of this pro hac vice admission.



Signed under the penalties of perjury on this   2-Coday of ~u3us-J: 2020.




                                                   LATHAM & WATKINS LLP
                                                   555 Eleventh Street, NW, Suite 1000
                                                   Washington, DC 20004
                                                   Telephone: 202-637-2200
                                                   Facsimile: 202-637-2201
                                                   Email: david.johnson@lw.com




                                                   2
